COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              BIG LOTS STORES, INC. AND
               ARCH INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0206-15-2                                         PER CURIAM
                                                                                  JUNE 9, 2015
              HOWARD CLUTE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Nicholas P. Marrone; Semmes, Bowen & Semmes, P.C., on brief),
                               for appellants.

                               (Michael J. Beste; Reinhardt Harper Davis, PLC, on brief), for
                               appellee.


                     Big Lots Stores, Inc. and Arch Insurance Company (collectively “employer”) appeal the

              decision of the Workers’ Compensation Commission (“commission”) awarding Howard Clute

              (“claimant”) a medical award for a right knee injury. On appeal, employer argues the

              commission erred in determining claimant’s benefits for the right knee injury was not barred by

              the doctrine of res judicata. We have reviewed the record and the commission’s opinions and

              find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

              commission in its opinions. See Clute v. Big Lots Stores, Inc., JCN VA00000420654 (June 5,

              2014 and Jan. 14, 2015). We dispense with oral argument and summarily affirm because the

              facts and legal contentions are adequately presented in the materials before the Court and

              argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.